Citation Nr: 0620975	
Decision Date: 07/18/06    Archive Date: 07/26/06

DOCKET NO.  04-12 573	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

What evaluation is warranted for post-traumatic stress 
disorder (PTSD) from March 3, 2003?


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Kelli A. Kordich, Counsel


INTRODUCTION

The veteran served on active duty from August 1964 to 
September 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2003 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Roanoke, Virginia, which granted entitlement to service 
connection for PTSD and assigned a 30 percent evaluation 
effective March 3, 2003.  By a rating decision dated November 
2005, the veteran's disability evaluation was increased to 50 
percent disabling effective March 3, 2003.


FINDING OF FACT

Since March 3, 2003, the veteran's PTSD has been manifested 
by no greater than occupational and social impairment with 
reduced reliability and productivity.


CONCLUSION OF LAW

Since March 3, 2003, the criteria for a rating in excess of 
50 percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.326, 4.1, 4.3, 4.7, 4.10, 4.126, 4.130, Diagnostic Code 
9411 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

Under 38 U.S.C.A. § 5102 VA first has a duty to provide an 
appropriate claim form, instructions for completing it, and 
notice of information necessary to complete the claim if it 
is incomplete.  Second, under 38 U.S.C.A. § 5103(a), VA has a 
duty to notify the claimant of the information and evidence 
needed to substantiate and complete a claim, i.e., existence 
of a current disability; the degree of disability, and the 
effective date of any disability benefits.  The veteran must 
also be notified to submit all evidence in his possession, 
what specific evidence he is to provide, and what evidence VA 
will attempt to obtain.  VA thirdly has a duty to assist 
claimants in obtaining evidence needed to substantiate a 
claim.  This includes obtaining all relevant evidence 
adequately identified in the record, and in some cases, 
affording VA examinations.  38 U.S.C.A. § 5103A. 

In this case, there is no issue as to providing an 
appropriate application form or completeness of the 
application.  Written notice provided in a February 2004 
statement of the case fulfills the provisions of 38 U.S.C.A. 
§ 5103(a) save for a failure to provide notice of the type of 
evidence necessary to establish an effective date for the 
disability on appeal.  Thereafter, the claim was 
readjudicated in the November 2005 rating decision.  The 
failure to provide notice of the type of evidence necessary 
to establish an effective date for the disability on appeal 
is harmless because the preponderance of the evidence is 
against the appellant's claim, and any questions as to the 
appropriate disability rating or effective date to be 
assigned are moot.  

Under 38 U.S.C.A. § 5103(a) notice must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  
While VA failed to follow this sequence, since the September 
2003 rating decision the notice provided to the appellant 
fully complied with the requirements of that statute.  The 
veteran has been afforded a meaningful opportunity to 
participate in the adjudication of his claim, to include the 
opportunity to present pertinent evidence.  Thus any error in 
the timing was harmless, the appellant was not prejudiced, 
and the Board may proceed to decide this appeal.  Simply put, 
there is no evidence any VA error in notifying the appellant 
that reasonably affects the fairness of this adjudication.  
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998).

Finally, VA has secured all available pertinent evidence and 
conducted all appropriate development.  The service medical 
records are available, the veteran has been afforded a VA 
examination, and there is no pertinent evidence which is not 
currently part of the claims file.  Hence, VA has fulfilled 
its duty to assist the appellant in the prosecution of his 
claims. 

Background

In a September 2003 rating decision service connection was 
granted for PTSD under 38 C.F.R. § 4.130, Diagnostic Code 
9411, and a 30 percent evaluation was assigned effective 
March 3, 2003.  By a rating decision dated November 2005, the 
RO increased the disability rating to 50 percent effective 
March 3, 2003.

A February 2003 VA psychiatric note indicated reports of 
flashbacks 4 to 5 times a month consisting of both brief, yet 
vivid, auditory and visual phenomena.  The veteran also 
reported nightmares, an edgy mood, and avoidance behavior.  
He reported no suicidal or homicidal ideation.  The veteran 
denied obsessions, compulsions, and phobias.  The examiner 
noted that the veteran was alert, cooperative, pleasant, with 
no tics/tremors.  The veteran exhibited good hygiene and his 
speech was normal.  His affect was appropriate, congruent, 
full range, and intense.  His thought process was linear, 
logical, and goal directed.  The examiner did not find 
delusions or misinterpretations.  Insight was good and 
judgement was fair.  A global assessment of functioning score 
(GAF) of 55 was assigned.

VA treatment records dated April 2003 to February 2005 noted 
that in April 2003, the veteran displayed extreme 
irritability with anger, hypervigilance, exaggerated startle 
response, and problems with sleep.  His concentration was 
moderately impaired.  The veteran showed severe symptoms of 
sadness and depression with feelings of being overwhelmed.  
The veteran's GAF scores ranged from 48 to 56.

At a June 2003 VA examination, the veteran reported that he 
worked as an inspector for the U.S. Army Material Command and 
had worked in that capacity since 1996.  The veteran reported 
decreased sleep, nightmares, and early morning awakening with 
interruption of his sleep.  He noted feeling exhausted all 
day.  He indicated that he had ongoing flashbacks, the last 
of which occurred a week prior.  He indicated he indulged in 
avoidant behavior to avoid things that might activate his 
flashbacks or cause him recollections of the war.  He 
reported being particularly subject to cue stimulus 
activation of his flashbacks and intrusive recollections of 
his wartime experiences.  The veteran noted intrusive 
thoughts, decreased concentration, depression, irritability, 
and had become isolative.  He also reported some paranoid 
ideation.

Examination showed that the veteran's judgment appeared to be 
essentially intact though possibly slightly impulsive at 
times.  His intelligence showed adequate performance on 
serial 7's addition, and subtraction.  He showed deficiencies 
in multiplication and division.  Additionally, he showed 
deficiencies in digit symbol reversal, and he was only able 
to reverse 3 to 4 numbers and did so incorrectly with 
sequencing.  He had similar problems with letters and with 
words.  His memory showed deficiencies in immediate memory in 
that he could only do 2 of 3 objects in 10 minutes.  Recent 
memory was intact, but deficiencies of past memory were 
noted.  His mood communicated a mixed picture of anger and 
depression.  He was oriented to time, place, and person.  He 
did indicate he had had a potentially dissociative experience 
in the past.  His thought processes were essentially within 
normal limits.  Thought content showed adequate reality 
testing.  There was no evidence of hallucinations.  The 
examiner noted it was apparent that he suffered from 
intermittent paranoid ideation.  The veteran admitted to a 
suicide attempt in the 1980s by laceration of his left 
forearm.  He also admitted to acrimonious associations with 
his brother and in the past with homicidal thoughts toward 
his brother, which he did not act upon.  He demonstrated 
adequate simple logical association and adequate abstractive 
abilities.  His insight appeared to be essentially intact.  
His grooming was casual but within normal limits.  His affect 
was within normal limits.  The examiner noted that his object 
relations demonstrated some degree of hostile dependency and 
some tendencies toward paranoid relations.  The veteran was 
assessed a GAF score of 60.

At a January 2005 Board hearing, the veteran testified that 
he experienced anxiety, exaggerated startle response, and 
nightmares.  He reported having nightmares a couple times a 
week, and that he was taking anxiety medications.  The 
veteran also testified that he did not go to social events 
and that he avoided crowds.  He indicated that he worked as a 
management analyst with the Department of the Army.  He 
stated that he could have been promoted but could not travel 
to do inspections or investigations.  The veteran stated he 
got irritated easily and his relationship with co-workers was 
marginal.  

At a July 2005 VA examination, the veteran reported 
nightmares 2 to 3 times a week, and there had been an 
increase in depressive symptoms.  He reported that he had 
taken excessive amounts of time off from work due to 
depressive symptoms and that he recently received a warning 
from his supervisor regarding his poor work performance.  

The examination showed the veteran irritable but cooperative 
with the interview process.  He was oriented, clean and 
casually dressed.  He walked with a cane, but otherwise was 
able to perform all normal activities of daily living.  His 
behavior was not inappropriate.  The veteran did not have 
over-activity, motor retardation, or tremors.  His affect was 
restricted and flattened.  His mood was depressed and tense.  
His speech was audible, fluent, organized, and goal directed.  
Attention and concentration was poor to fair.  He experienced 
problems with attention to detail and project completion at 
work due to impaired attention/concentration.  He had 
impaired short-term memory.  Long term memory was intact.  He 
had no hallucinations or illusions.  His thought processes 
were logical with no evidence of tangential thoughts, loose 
associations, flight of ideas, delusions, or paranoia.  He 
averaged 4 to 5 hours of sleep per night with medication.  He 
experienced PTSD related panic attacks at least twice a week.  
His intelligence and reasoning ability were average.  His 
judgment was mildly impaired, and some impairment in impulse 
control was noted.  He had difficulty controlling his temper, 
especially at work and had numerous verbal confrontations 
with his supervisor as a result.

The veteran's insight was noted as limited.  He reported 
during the past few months he had experienced thoughts "of 
what would it be like to put a gun to my head."  He stated 
that these thoughts scared him and he tried to dismiss them 
quickly when they occurred.  He denied any current suicidal 
ideation, plan, or intent.  He did not describe recent or 
current homicidal ideation.  The veteran was assessed a GAF 
score of 54.

In summary, the examiner noted that the increase of the 
veteran's PTSD symptoms since his last examination has caused 
a decrease in his level of job functioning.  Specifically, 
his increased depressed mood, poor concentration, 
irritability, lack of motivation, and decreased ability to 
deal with stress have a moderate to serious impact on his 
level of job functioning.  Alternatively, the examiner noted 
there had been some mild improvement in his social 
functioning and familial relationships as his medication 
treatment and a less stressful home environment (related to a 
recent move to a quieter neighborhood) had helped him again 
some control over his anger at home, but not at work; 
however, PTSD symptoms continued to moderately impair his 
level of social functioning.

Criteria

With respect to the claim the Board is not concerned with 
service connection, as that has already been established.  
Rather, it is the level of disability that is of concern.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  Still, each 
disability must be viewed in relation to its history, so 
examination reports and treatment records dating back at 
least to the date of the claim are considered.  38 C.F.R. § 
4.1.  The history of disability is even more important where, 
as here, the veteran disagrees with the initial evaluation 
assigned upon the grant of service connection.  In such a 
case, separate ratings can be assigned for separate periods 
of time, based on the levels of disability manifested during 
each separate period of time, from the effective date of 
service connection. See Fenderson v. West, 12 Vet. App. 119, 
126 (1999).

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.

The veteran's service-connected PTSD has been rated as 50 
percent disabling under 38 C.F.R. § 4.132, Diagnostic Code 
9411 from March 3, 2003.

Under Diagnostic Code 9411, a 50 percent evaluation is 
warranted for occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short-and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.

A 70 percent disability rating is in order when there is 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation, obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances ( including 
work or a worklike setting); inability to establish and 
maintain effective relationships.

Analysis

After reviewing the evidence, it is concluded that the 
veteran's PTSD is not manifested by symptomatology, which 
more nearly approximates that for a 70 percent evaluation.

Medical examinations have consistently shown the veteran to 
be oriented to person place and time.   His affect was 
congruent, thought processes were logical and goal oriented, 
and he did not exhibit circumstantially.  There were no 
flight of ideas or loose associations, no delusions or 
hallucinations, and the veteran was capable of adequate 
personal hygiene.  He experienced depression and impaired 
impulse control, especially anger.  The veteran could 
maintain personal relationships, and exhibited no abnormal 
behaviors.  The veteran had been working since 1996.  
Although the veteran reported a past suicide attempt in the 
1980s, there is no evidence of current plan or intent.

The medical evidence of record does not show most of the 
symptoms associated with the next highest (70 percent) 
rating.  That is, the psychiatric examinations do not show 
occupational and social impairment with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking or mood.  There is no evidence of suicidal ideation, 
obsessional rituals, illogical speech, or near-continuous 
panic or depression affecting his ability to function 
independently, appropriately, and effectively.  There is no 
evidence of spatial disorientation, neglect of personal 
appearance and hygiene, and no difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting.  The veteran can establish and maintain effective 
relationships.  Hence, his PTSD does not warrant a 70 percent 
evaluation under Diagnostic Code 9411.

Accordingly, in the absence of more severely disabling 
symptomatology the Board does not find that a rating in 
excess of 50 percent is warranted at this time.

The veteran's PTSD is symptomatic and productive of an 
impairment.  While the record in this case shows symptoms 
consistent with occupational and social impairment with 
reduced reliability and productivity, it does not reveal 
psychiatric symptomatology indicative of occupational and 
social impairment with deficiencies in most areas to warrant 
a 70 percent evaluation.  Therefore, the veteran's claim of 
entitlement to an evaluation in excess of 50 percent for PTSD 
is denied.

In reaching this decision the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the appellant's claim, the doctrine is 
not for application.  Gilbert v. Derwinski, 1 Vet.App. 49 
(1990).
 



ORDER

An evaluation in excess of 50 percent for PTSD from March 3, 
2003 is denied.



____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


